Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Summary
This office action for US Patent application 16/753139 is responsive to communications filed on April 02, 2020. Currently, claims 1-45 are pending are presented for examination while claim 1-24 were canceled.

Claim Objections
Claims 28, 37 is/are objected to because “responsive to an image location of the current region” is not clear. The applicant is requested to explain more what “image location of the current region” is about. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 25-26, 28-35, 37-45 is/are rejected under 35 U.S.C §103 unpatentable over Jin et al. (US 20180343469 A1) in view of Li et al. (WO 2013/064099 A1).

Regarding claim 25, Jin et al. (US 20180343469 A1) meets the claim limitations, as follows: 
An image encoding apparatus comprising circuitry configured to: 
select, from a set of candidate prediction operations each defining at least a prediction direction [i.e. performing intra prediction on a current block when an intra prediction mode is a direct current (DC) mode or a planar mode or angular mode; paragraph. 0032-0035; Fig. 5-7], a prediction operation for prediction of samples of a current region of a current image, the current region comprising an array of two or more rows and two or more columns of samples [i.e. the current region 505; Fig. 5A];
derive predicted samples of the current region with respect to one or more of a group of reference samples of the same image in dependence upon a prediction direction, defined by the selected prediction operation, between a current sample to be predicted and a reference position amongst the reference samples [i.e. obtain predicted sample value of the current block by using at least one sample that is from among samples included in adjacent reference region in intra prediction direction indicated by intra prediction mode of current block; paragraph. 0132, Fig. 1D]; 
in which, for at least some of the candidate prediction operations, the group of reference samples comprises two or more parallel linear arrays of reference samples disposed at different respective separations from the current region [i.e. reference sample 720, paragraph. 0184-0187, Fig. 7A]; and 

However, Jin et al. (US 20180343469 A1) does not teach about inhibiting selection of a candidate prediction operation if any of two or more reference samples are unavailable. 

Li et al. (WO 2013/064099 A1) discloses the deficient claim limitations, as follows:
detect whether samples corresponding to any of the two or more parallel linear arrays of reference samples are unavailable for use in prediction of samples of the current region and, if any of the two or more parallel linear arrays of reference samples are unavailable, to inhibit selection, by the selector, of a candidate prediction operation dependent upon the unavailable reference samples [i.e. if the left or above neighboring prediction unit does not exist, the intra prediction mode of the left or above neighboring unit is set as unavailable; ll. 0019-ll. 0030, page. 11].

It would have been obvious to one with ordinary skill in the art at the time of invention to modify the teachings of Jin et al. (US 20180343469 A1) in view of Li et al. (WO 2013/064099 A1) in order to create an image encoding apparatus as the claimed invention.

Regarding claim 26, Jin et al. (US 20180343469 A1) in view of Li et al. (WO 2013/064099 A1) discloses the following claim limitations as set forth in claim 25.

Furthermore, Li et al. (WO 2013/064099 A1) discloses the claim limitations as follows:
The apparatus according to claim 25, in which the circuitry is further configured to detect for a current region of a current image which, if any, of the two or more parallel linear arrays are available for use in prediction of samples of the current region and to allow selection as a prediction operation, by the circuitry, of a candidate prediction operation dependent upon at least one of the available parallel linear arrays [i.e. ll.1-ll. 10, page. 12].

Regarding claim 28, Jin et al. (US 20180343469 A1) in view of Li et al. (WO 2013/064099 A1) discloses the following claim limitations as set forth in claim 25.

Furthermore, Li et al. (WO 2013/064099 A1) discloses the claim limitations as follows:
The apparatus according to claim 25, in which the circuitry is responsive to an image location of the current region [i.e. ll. 1-5, page. 5].

Regarding claim 29, Jin et al. (US 20180343469 A1) in view of Li et al. (WO 2013/064099 A1) discloses the following claim limitations as set forth in claim 28.

Furthermore, Li et al. (WO 2013/064099 A1) discloses the claim limitations as follows:
The apparatus according to claim 28, in which the circuitry is configured to detect whether the current region is adjacent an edge of the current region such that sample locations corresponding to at least some of the two or more parallel linear arrays of reference samples lie outside the current image [i.e. Fig. 7].

Regarding claim 30, Jin et al. (US 20180343469 A1) in view of Li et al. (WO 2013/064099 A1) discloses the following claim limitations as set forth in claim 28.

Furthermore, Li et al. (WO 2013/064099 A1) discloses the claim limitations as follows:
The apparatus according to claim 28, in which: the image encoding apparatus is configured to encode the current image as successive coding units of samples; the image encoding apparatus comprises a sample store to store samples corresponding to a region of the current image other than the current region; and the circuitry is configured to detect whether, for an image region at a location within a coding unit adjacent to a previous coding unit, any of the two or more parallel linear arrays of reference samples are held by the sample store [i.e. picture storing unit 111; Fig. 2].

Regarding claim 31, Jin et al. (US 20180343469 A1) in view of Li et al. (WO 2013/064099 A1) discloses the following claim limitations as set forth in claim 25.

Furthermore, Li et al. (WO 2013/064099 A1) discloses the claim limitations as follows:
The apparatus according to claim 25, in which the circuitry is configured to detect, separately for reference sample positions disposed vertically or horizontally with respect to the current image region, whether samples corresponding to any of the two or more parallel linear arrays of reference samples are unavailable for use in prediction of samples of the current region and, if any of the two or more parallel linear arrays of reference samples are unavailable for reference sample positions disposed vertically or horizontally with respect to the current image region, to inhibit selection, by the selector, of a candidate prediction operation dependent upon the unavailable reference samples [i.e. ll. 0019-ll. 0030, page. 11, Fig. 7].

Regarding claim 32, Jin et al. (US 20180343469 A1) in view of Li et al. (WO 2013/064099 A1) discloses the following claim limitations as set forth in claim 25.

Furthermore, Li et al. (WO 2013/064099 A1) discloses the claim limitations as follows:
The apparatus according to claim 25, in which the circuitry is responsive to configuration data defining one or more parameters of a decoding apparatus to detect whether samples corresponding to any of the two or more parallel linear arrays of reference samples will be available for use in prediction of samples of the current region at the decoding apparatus [i.e. ll. 1-13, page. 6; ll. 1-10. Page. 11].

Regarding claim 33, all the claim limitations which are set forth and rejected as per discussion for claim 25.

Regarding claims 34-35, 37-40, all the claim limitations which are set forth and rejected as per discussion for claims 25-26, 28-32 respectively.

Regarding claims 41-45, all the claim limitations which are set forth and rejected as per discussion for claim 25.

Allowable Subject Matter
Claims 27, 36 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications form the examiner should be directed to Nam Pham, whose can be contacted by phone at (571)270-7352. The examiner can normally be reached on Mon—Thurs. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, CZEKAJ DAVID, can be reached on (571)272-7327.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) AT 866-217-9197 (too free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NAM D PHAM/              Primary Examiner, Art Unit 2487